--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2.1

 
SECOND AMENDMENT TO CREDIT AGREEMENT
 
SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of July 1, 2011, (this
“Amendment”), among APPLETON PAPERS INC., a Delaware corporation (the
“Borrower”), PAPERWEIGHT DEVELOPMENT CORP., a Wisconsin corporation
(“Holdings”), FIFTH THIRD BANK, an Ohio banking corporation, as Swing Line
Lender, an L/C Issuer and Administrative Agent  (in such capacity, the
“Administrative Agent”) for certain financial institutions from time to time
party to the Credit Agreement referred to below (each a “Lender” and
collectively the “Lenders”), and such Lenders.
 


 
WITNESSETH:
 
WHEREAS, the Borrower, Holdings, the Administrative Agent and the Lenders have
entered into that certain Credit Agreement dated as of February 8, 2010 (as the
same may be amended, restated, extended, supplemented or otherwise modified and
in effect from time to time, the “Credit Agreement”).  Capitalized terms used
herein and not defined herein shall have the meanings ascribed thereto in the
Credit Agreement;
 
WHEREAS, pursuant to the Credit Agreement,  the Lenders have agreed to make, and
have made, certain Loans and other extensions of credit to the Borrower;
 
WHEREAS, the Borrower and Holdings have requested that the Administrative Agent
and the Lenders further amend the Credit Agreement in certain respects, in each
case in accordance with the terms and subject to the conditions herein set
forth; and
 
WHEREAS, the Administrative Agent and Lenders agree to accommodate such requests
of the Borrower and Holdings, in each case on the terms and subject to the
conditions herein set forth;
 
NOW, THEREFORE, in consideration of the foregoing, the covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
 
Section 1. Amendments to Credit Agreement. Effective as of the Second Amendment
Effective Date (as defined below), and in reliance on the representations and
warranties of the Borrower and Holdings set forth in this Amendment and in the
Credit Agreement, as amended hereby, the Credit Agreement is hereby amended as
follows:
 

 
1

--------------------------------------------------------------------------------

 

 
(a) Section 1.01 of the Credit Agreement is hereby amended by deleting the table
in the definition of the term "Applicable Rate" set forth therein in its
entirety and substituting therefor the following table:
 
Pricing Level
Average Excess Availability
Eurodollar Rate
Loans
and
Letter of Credit Fee
Base Rate
Loans
1
> 66%
3.25%
2.25%
2
> 33% but ≤ 66%
3.50%
2.50%
3
≤ 33%
3.75%
2.75%



 
Section 2. Conditions to Effectiveness of this Amendment.  Notwithstanding
anything to the contrary set forth herein, this Amendment shall become effective
upon satisfaction in a manner reasonably satisfactory to the Administrative
Agent of each of the following conditions:
 
(a) the delivery to the Administrative Agent of a counterpart of this Amendment
executed by Borrower, Holdings, the Administrative Agent and the Lenders;
 
(b) the accuracy of the representations and warranties contained in Section 3
hereof;
 
(c) receipt by the Administrative Agent of a copy of the acknowledgment attached
hereto duly executed and delivered by each of the Loan Parties signatory
thereto;  and
 
(d) no Default or Event of Default shall have occurred and be continuing.
 
The “Second Amendment Effective Date” shall mean the first date on which each of
the conditions set forth in this Section 2 have been satisfied.
 
Section 3. Representations and Warranties.
 
To induce the Administrative Agent, the Lenders and the L/C Issuers to enter
into this Amendment, each of the Borrower and Holdings hereby represents and
warrants to the Administrative Agent, the Lenders and the L/C Issuers that as of
the date hereof:
 
(a) each of the representations and warranties made by such Person contained in
the Loan Documents are true and correct in all material respects (without
duplication of any materiality qualifiers contained therein) as of such date,
except to the extent such representation or warranty expressly relates to an
earlier date (in which case, such representations and warranties were true and
correct in all material respects (without duplication of any materiality
qualifiers contained therein) as of such earlier date);
 

 
2

--------------------------------------------------------------------------------

 

(b) such Person has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Amendment and the Credit
Agreement, as amended hereby;
 
(c) the execution, delivery and performance by such Person of this Amendment and
the Credit Agreement, as amended hereby, have been duly authorized by all
necessary action by such Person;
 
(d) the execution, delivery and performance by such Person of this Amendment and
the Credit Agreement, as amended hereby, and the consummation of the
transactions contemplated by this Amendment and the Credit Agreement, as amended
hereby, do not and will not (i) violate any provision of any law or any
governmental rule or regulation applicable to Holdings, Borrower or any of its
Subsidiaries, any of the Organizational Documents of Holdings, Borrower or any
of its Subsidiaries, or any order, judgment or decree of any court or other
agency of government binding on Holdings, Borrower or any of its Subsidiaries;
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any Contractual Obligation of Holdings,
Borrower or any of its Subsidiaries; (iii) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Holdings,
Borrower or any of its Subsidiaries or (iv) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of Holdings, Borrower or any of its Subsidiaries,
except for such approvals or consents that were obtained on or before the date
hereof and disclosed in writing to the Administrative Agent;
 
(e) this Amendment and the Credit Agreement, as amended hereby, each constitute,
the legal, valid and binding obligation of such Person, enforceable against such
Person in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability;
 
(f) no Default or Event of Default presently exists.
 
Section 4. Reference and Effect on the Credit Documents.
 
(a) On and after the Second Amendment Effective Date each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, shall mean and be a reference to the Credit
Agreement, as amended or otherwise modified hereby.
 
(b) The Credit Agreement and each of the other Loan Documents, as specifically
amended or otherwise modified by this Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified, confirmed and
reaffirmed.
 
(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender, any L/C Issuer or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.  The Credit Agreement and the other Loan Documents are in full force
and effect and are hereby in all respects ratified and confirmed.
 

 
3

--------------------------------------------------------------------------------

 



 
(d) Except as expressly set forth herein, nothing contained in this Amendment
and no action by, or inaction on the part of, any Lender, any L/C Issuer or the
Administrative Agent shall, or shall be deemed to, directly or indirectly
constitute a consent to or waiver of any past, present or future violation of
any provisions of the Credit Agreement or any other Loan Document.
 
(e) This Amendment is a Loan Document.
 
Section 5. GOVERNING LAW AND JURISDICTION.
 
(a) GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b) SUBMISSION TO JURISDICTION.  EACH OF THE BORROWER AND HOLDINGS IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE EASTERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AMENDMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR HOLDINGS OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
Section 6. Miscellaneous.
 
(a) No Waiver, Etc.  Except as otherwise expressly set forth herein, nothing in
this Amendment is intended or shall be deemed or construed to extend to or
affect in any way any of the Obligations or any of the rights and remedies of
the Administrative Agent, any Lender or any L/C Issuer arising under the Credit
Agreement, any of the other Loan Documents or applicable law. The failure of the
Administrative Agent, any Lender or any L/C Issuer at any time or times
hereafter to require strict performance by any Loan Party or any other Person
obligated under any Loan Document of any of the respective provisions,
warranties, terms and conditions contained herein or therein shall not waive,
affect or diminish any right of such Person at any time or times thereafter to
demand strict performance thereof; and no rights of the Administrative Agent,
any Lender or any L/C Issuer hereunder shall be deemed to have been waived by
any act or knowledge of such Person, or any of its agents, attorneys, officers
or employees, unless such waiver is contained in an instrument in writing signed
by an authorized officer of such Person and specifying such waiver.  Except as
otherwise expressly set forth herein, no waiver by the Administrative Agent, any
Lender or any L/C Issuer of any of its rights or remedies shall operate as a
waiver of any other of its rights or remedies or any of its rights or remedies
on a future occasion at any time and from time to time.  All terms and
provisions of the Credit Agreement and each of the other Loan Documents remain
in full force and effect, except to the extent expressly modified by this
Amendment.
 

 
4

--------------------------------------------------------------------------------

 

(b) Execution in Counterparts.  This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument.  Any party hereto may execute and deliver a counterpart of this
Amendment by delivering by facsimile transmission or electronic mail in portable
document format a signature page of this Amendment signed by such party, and
such signature shall be treated in all respects as having the same effect as an
original signature.
 
(c) Severability.  The invalidity, illegality or unenforceability of any
provision in or obligation under this Amendment in any jurisdiction shall not
affect or impair the validity, legality or enforceability of the remaining
provisions or obligations under this Amendment or of such provision or
obligation in any other jurisdiction.
 
(d) No Third Party Beneficiaries.  This Amendment shall be binding upon and
inure to the benefit of each party hereto and their respective successors and
assigns.  No Person other than the parties hereto, their respective successors
and assigns and any other Lender shall have rights hereunder or be entitled to
rely on this Amendment, and all third-party beneficiary rights are hereby
expressly disclaimed.
 
(e) Section Titles.  The section and subsection titles contained in this
Amendment are included for convenience only, shall be without substantive
meaning or content of any kind whatsoever, and are not a part of the agreement
between the Administrative Agent, the Lenders and the L/C Issuers, on the one
hand, and the Borrower and Holdings on the other hand.  Any reference in this
Amendment to any “Section” refers, unless the context otherwise indicates, to a
section of this Amendment.
 


[Remainder of Page Intentionally Left Blank; Signature Pages Follow]


 


 

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.
 
 



     BORROWER AND HOLDINGS:                  APPLETON PAPERS INC.,      a
Delaware corporation, as Borrower                 /s/ Jeffrey J. Fletcher   
Name:
Jeffrey J. Fletcher
 
Its:
Assistant Treasurer








     PAPERWEIGHT DEVELOPMENT CORP.,      a Wisconsin corporation, as Holdings  
              /s/ Jeffrey J. Fletcher   
Name:
Jeffrey J. Fletcher
 
Its:
Assistant Controller


 
6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.
 
 



     AGENTS AND LENDERS:                 FIFTH THIRD BANK,     an Ohio banking
corporation, as Administrative Agent, an L/C Issuer, Swing Line Lender and a
Lender               By:  /s/ Elizabeth A. DiCola  
Name:
Elizabeth A. DiCola
 
Title:
Vice President








     RBS BUSINESS CAPITAL,      a division of RBS Asset Finance, Inc., a
subsidiary of RBS Citizens, N.A.               By:  /s/  Terrence L. McKenna Jr.
 
Name:
Terrence L. McKenna Jr.
 
Title:
Vice President


 
 

 
 
7

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT
 
Reference is hereby made to (a) the foregoing Second Amendment to Credit
Agreement dated as of July 1, 2011 (the “Amendment”) by and among APPLETON
PAPERS INC., a Delaware corporation (the “Borrower”), PAPERWEIGHT DEVELOPMENT
CORP., a Wisconsin corporation (“Holdings”), FIFTH THIRD BANK, an Ohio banking
corporation, as Swing Line Lender, an L/C Issuer and Administrative Agent  (in
such capacity, the “Administrative Agent”) for certain financial institutions
from time to time party to the Credit Agreement referred to below (each a
“Lender” and collectively the “Lenders”), and such Lenders, and (b) that certain
Guarantee and Collateral Agreement dated as of February 8, 2010 (as amended,
restated, amended and restated, supplemented or otherwise modified and in effect
from time to time, the “Guaranty Agreement”), executed and delivered by APPLETON
PAPERS CANADA LTD.,  a corporation formed under the laws of the Province of
Ontario (“Guarantor”), in favor of Administrative Agent. Capitalized terms used
and not defined herein shall have the respective meanings ascribed to them in
the Credit Agreement referred to in the Amendment.
 
Guarantor hereby (a) acknowledges receipt of a copy of the Amendment, and (b)
agrees that its respective Guarantee Agreement remains in full in force and
effect with respect to such Guarantor and that the terms and provisions of the
Amendment do not modify or otherwise affect in any way any of such Guarantor’s
obligations and liabilities under its respective Guarantee Agreement, all of
which obligations and liabilities are hereby ratified, confirmed and reaffirmed.
 


 


- Remainder of Page Intentionally Left Blank -
Signature Pages Follow



 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.
 
 



    APPLETON PAPERS CANADA LTD.,      a corporation formed under the laws of the
Province of Ontario                 /s/ Jeffrey J. Fletcher   
Name:
Jeffrey J. Fletcher
 
Its:
Treasurer



 

 
9

--------------------------------------------------------------------------------

 
